DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Response to Amendment
This action is in response to the remark entered on June 8, 2022.
Claims 1-10 & 12-19 are pending in the instant application.
Claims 1-3, 5, 9-10, 12-14, 16 & 18-19 are amended.
Claim 11 is cancelled.

Response to Arguments
Applicant's remarks filed 06/08/2022, pages 8-10, regarding the rejection of claims 1, and similarly claims 13 & 19 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Segall (US 2017/0318312 A1) (hereinafter Segall) in view of Lin et al. (US 2018/0324454 A1) (hereinafter Lin) as outlined below.
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, Examiner directs Applicant’s attention to the rejection of the independent claims 1, 13 & 19 where Applicant’s newly added claim limitations are addressed by Lin and are rejected for the reasons as outlined below. 

Applicant’s remarks filed 06/08/2022, page 10 with respect to the rejection of claims 2-10, 12 & 14-18 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Segall and Lin disclose independent claims 1, 13 & 19 as outlined below. Thus, claims 2-10, 12 & 14-18 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Segall (US 2017/0318312 A1) (hereinafter Segall) in view of Lin et al. (US 2018/0324454 A1) (hereinafter Lin).

Regarding claim 1, Segall discloses a method of decoding an image [Abstract, method for decoding video], the method comprising:
deriving a merge candidate list for a current block [Paragraph [0014], Two lists of motion vectors are merged to create single list, as merge candidate list]; 
generating a prediction block for the current block using the merge candidate list [Paragraphs [0012]-[0014], Motion vector control parameter 440 used to select 450 appropriate motion vector in list 430, as merge candidate list, and combined with motion vector difference to predict prediction block for current block].
However, Segall does not explicitly disclose the method comprising:
deriving average motion information using a plurality of motion information included in the merge candidate list; and
adding the average motion information to the merge candidate list;
wherein the average motion information comprises a motion vector and a reference picture number, and the motion vector of the average motion information is generated using an average of motion vectors of the plurality of the motion information included in the merge candidate list.
Lin teaches deriving average motion information using a plurality of motion information included in the merge candidate list [Paragraph [0046]-[0060], According to the proposed mean MVP or mean Merge candidate, the candidate is generated as the mean value of the motion information of two or more available MVPs or candidates according to a predefined order as illustrated in FIG. 5]; and
adding the average motion information to the merge candidate list [Paragraph [0046]-[0060], The proposed average candidate can be added into any position in the candidate list instead of the last position shown in FIG. 5];
wherein the average motion information comprises a motion vector and a reference picture number, and the motion vector of the average motion information is generated using an average of motion vectors of the plurality of the motion information included in the merge candidate list [Paragraph [0046]-[0060], the candidate is generated as the mean value of the motion information of two or more available MVPs, wherein the given target reference picture index could be predefined, or explicitly transmitted into the bitstream, or implicitly derived from the MVs of the groups of candidates as the majority/minimum/maximum of the reference indexes from the groups of candidates].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the average motion vector candidate derivation features in Lin, to improve the coding efficiency of MVP keeping the computational complexity very low (Lin, Paragraph [0013] & [0046]).

Regarding claim 10, Segall and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches of the method further comprising:
deriving average motion information by calculating an average of a plurality of motion information included in the merge candidate list [Paragraph [0046]-[0060], According to the proposed mean MVP or mean Merge candidate, the candidate is generated as the mean value of the motion information of two or more available MVPs or candidates according to a predefined order as illustrated in FIG. 5]; and adding the average motion information to the merge candidate list [Paragraph [0046]-[0060], The proposed average candidate can be added into any position in the candidate list instead of the last position shown in FIG. 5].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the average motion vector candidate derivation features in Lin, to improve the coding efficiency of MVP keeping the computational complexity very low (Lin, Paragraph [0013] & [0046]).

Regarding claim 13, claim 13 is drawn to a method of encoding an image, having limitations reciprocal to the method of decoding the same as claimed in claim 1 treated in the above rejection. Therefore, method claim 13 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Segall discloses of a method of encoding [Paragraph [0011], Encoder for encoding motion vectors and video data].

Regarding claim 19, non-transitory computer readable recording medium claim 19 corresponds to method claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
	Furthermore, Segall discloses of a non-transitory computer readable recording medium storing a bitstream [Paragraph [0012]-[0017], memory buffer as non-transitory computer readable recording medium storing bitstream], the bitstream comprising information about prediction of the current block [Paragraph [0012]-[0017], bit stream 100 includes motion vector competition control parameter, as information about prediction of the current block]

Claims 2-9 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Segall (US 2017/0318312 A1) (hereinafter Segall) in view of Lin et al. (US 2018/0324454 A1) (hereinafter Lin) in view of Zhang et al., “CE4-related: History-based Motion Vector Prediction,” JVET of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 11th Meeting, 10-18 July 2018, JVET-K0104 (hereinafter Zhang).

Regarding claim 2, Segall and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Segall discloses of further comprising:
deriving a first candidate list of the current block by using motion information of a neighboring block of the current block to derive a first candidate list for the current block [Paragraph [0014], List of motion vectors of neighboring blocks in current frame 400, as neighboring block of current block]; and
deriving a second candidate list for the current block [Paragraph [0014], List of motion vectors from previous blocks in a previously transmitted frame],
wherein the merge candidate list is derived using the first candidate list and the second candidate list [Paragraph [0014], Two lists of motion vectors are merged to create single list], and the neighboring block comprises at least one of a spatial neighboring block and a temporal neighboring block [Paragraph [0014], List of motion vectors of neighboring blocks in current frame 400, as spatial neighboring block of current block].
However, neither Segall nor Lin disclose deriving a second candidate list for the current block by using previously reconstructed motion information.
Zhang teaches deriving a second candidate list for the current block by using previously reconstructed motion information [Pgs. 2-3, Figs. 2-3, decoded history-based MVP, as previously reconstructed motion information, are re-inserted into motion table].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 3, Segall, Lin, and Zhang disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Segall discloses of the second candidate list [Paragraph [0014], List of motion vectors from previous blocks in a previously transmitted frame].
However, Segall and Lin do not explicitly disclose wherein the deriving of the second candidate list comprises: adding the previously reconstructed motion information to the second candidate  list, wherein the previously reconstructed motion information is motion information of a coding block decoded immediately before decoding of the current block.
Zhang teaches wherein the deriving of the second candidate list comprises: adding the previously reconstructed motion information to the second candidate  list, wherein the previously reconstructed motion information is motion information of a coding block decoded immediately before decoding of the current block [Pgs. 2-3, Figs. 2-3, decoded history-based MVP, as previously reconstructed motion information from an immediate block, are re-inserted into motion table as second candidate list].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 4, Segall, Lin, and Zhang disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches of further comprising: initializing the second candidate list, wherein the second candidate list is initialized on the basis of a boundary of a coding tree unit (CTU) row [Pgs. 2, Fig. 2, Initializing the second candidate list by emptying the candidate list when a new slice is encountered, wherein a new slice includes a boundary with a CTU row].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 5, Segall, Lin, and Zhang disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches of further comprising: when the number of motion information included in the second candidate list is a predetermined value, deleting motion information included in the second candidate list first among the motion information included in the second candidate list [Pgs. 1-3, Fig. 2-3, Predetermined number of pieces of motion information included in second candidate list is ‘L’ or 16; by First-In First-Out, an entry of motion information is removed before a new motion information is added].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 6, Segall, Lin, and Zhang disclose the method of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches wherein the previously reconstructed motion information is added in a next order of motion information included in the second candidate list last [Pgs. 1-3, Fig. 2-3, By First-In First-Out, an entry of motion information is removed before a new motion information is added at the last entry position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 7, Segall, Lin, and Zhang disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches of further comprising: when same motion information as the previously reconstructed motion information is already included in the second candidate list, deleting the same motion information from the second candidate list [Pgs. 1-3, Fig. 2-3, Constrained First-In First-Out rule applied, where redundancy check is applied to find identical HMVPs, and if found, are removed].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 8, Segall, Lin, and Zhang disclose the method of claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches wherein the previously reconstructed motion information is added in a next order of motion information included in the second candidate list last [Pgs. 1-3, Fig. 2-3, By First-In First-Out, an entry of motion information is removed before a new motion information is added at the last entry position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 9, Segall, Lin, and Zhang disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches wherein a maximum number of motion information capable of being included in the second candidate list is predetermined [Pgs. 1-3, Fig. 2-3, Predetermined number of pieces of motion information included in second candidate list is set as ‘L’ or 16; and thus maximum number of being included is set as ‘L’ or 16].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claims (14-18), claims (14-18) are drawn to a method of encoding an image, having limitations reciprocal to the method of decoding the same as claimed in claims (3-5, 7, and 9) treated in the above rejection. Therefore, method claims (14-18) corresponds to method claims (3-5, 7, and 9) and are rejected for the same reasons of obviousness as used above.
Furthermore, Segall discloses of a method of encoding [Paragraph [0011], Encoder for encoding motion vectors and video data].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Segall (US 2017/0318312 A1) (hereinafter Segall) and Lin et al. (US 2018/0324454 A1) (hereinafter Lin) in view of Xu et al. (US 2017/0054996 A1) (hereinafter Xu).

Regarding claim 12, Segall and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Segall and Lin do not explicitly disclose the particulars of claim 12.
Xu teaches wherein the merge candidate list is used to generate an intra block copy (IBC) prediction block for the current block [Paragraph [0030]-[0039] & [0066], Steps 520, 530, 540, and 550, wherein multiple block vector lists are derived to determine one candidate list and ultimately select one block vector predictor from the one block vector candidate list to predict an intraBC coded block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the block vector predictor features in Xu, to improve block vector predictions and improve performance of coding efficiency for intraBC modes by achieving BD-rate reductions (Xu, Paragraph [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL CHANG/Primary Examiner, Art Unit 2487